       CASE 0:20-cr-00032-WMW-ECW Doc. 43 Filed 09/21/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                               Case No. 20-cr-0032 (WMW/ECW)

                             Plaintiff,
                                                                  ORDER
        v.

Desmond Egon Wireko Brobby,

                             Defendant.


       This matter is before the Court on Defendant Desmond Egon Wireko Brobby’s

motion for continuance of the trial date and exclusion of time under the Speedy Trial Act.

(Dkt. 41.) Brobby seeks to extend all deadlines through the setting of a change of plea

hearing. Brobby further requests that the time from when he filed the instant motion until

such time as the change of plea hearing occurs be excluded under the Speedy Trial Act.

       The Court has carefully reviewed Brobby’s motion.           In light of the present

circumstances, including the parties’ efforts to resolve this case, the Court finds that the

failure to exclude time to allow for the parties’ possible resolution would result in a

miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i). Therefore, the ends of justice

served by continuing the trial date outweigh the interest of the public and Defendant’s right

to a speedy trial under Title 18, United States Code, Section 3161(h)(7)(A).

       Based on the foregoing analysis, and all the files, records and proceedings herein,

IT IS HEREBY ORDERED:
       CASE 0:20-cr-00032-WMW-ECW Doc. 43 Filed 09/21/20 Page 2 of 2




      1.     Defendant Desmond Egon Wireko Brobby’s motion for a continuance and to

exclude time under the Speedy Trial Act, (Dkt. 41), is GRANTED.

      2.     The time period from August 28, 2020 through October 29, 2020, shall be

excluded from the calculation of days within which trial must commence pursuant to Title

18, United States Code, Section 3161(h)(7)(A).


Dated: September 21, 2020                             s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                           2
